 1   CHRISTINE NESTOR, Fla. Bar No. 597211
     Email: nestorc@sec.gov
 2   STEPHANIE N. MOOT, Fla. Bar No. 30377
     Email: moots@sec.gov
 3   Attorneys for Plaintiff
     Securities and Exchange Commission
 4   801 Brickell Avenue, Suite 1950
     Miami, FL 33131
 5   Telephone: (305) 982-6300
     Facsimile: (305) 516-4154
 6
     LOCAL COUNSEL
 7   DONALD W. SEARLES, Cal. Bar No. 135705
     Email: searlesd@sec.gov
 8   U.S. Securities and Exchange Commission
     444 S. Flower St., Suite 900
 9   Los Angeles, CA 90071
     Telephone: (323) 965-3398
10   Facsimile: (213) 443-1904
11                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
12
     SECURITIES AND EXCHANGE                            Case No.: 2:19-cv-10059 FMO (JCx)
13   COMMISSION,
                                                        JUDGMENT AS TO DEFENDANT
14                    Plaintiff,                        MGM HOME REMODELING LLC
            vs.                                         f/k/a BP FINANCIALS, LLC d/b/a
15                                                      BP FINANCIALS & TAX DESIGN
     BRETT PITTSENBARGAR and MGM                        GROUP
16   HOME REMODELING LLC f/k/a BP
     FINANCIALS, LLC d/b/a BP
17   FINANCIALS & TAX DESIGN
     GROUP,
18
                      Defendants.
19
            The Securities and Exchange Commission having filed a Complaint and Defendant
20

21   MGM Home Remodeling LLC f/k/a BP Financials, LLC d/b/a BP Financials & Tax Design

22   Group (“Defendant” or “BP Financials”) having entered a general appearance; consented to the
23   Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry of
24
     this Judgment without admitting or denying the allegations of the Complaint (except as to
25
     jurisdiction); waived findings of fact and conclusions of law; and waived any right to appeal
26
     from this Judgment:
27

28                                                  1
 1

 2                                                    I.

 3                               PERMANENT INJUNCTIVE RELIEF

 4
                                                      A.
 5
                        Section 5 of the Securities Act of 1933 (“Securities Act”)
 6

 7          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
 8
     permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C. §
 9
     77e] by, directly or indirectly, in the absence of any applicable exemption:
10
            (a)     Unless a registration statement is in effect as to a security, making use of any
11

12                  means or instruments of transportation or communication in interstate commerce

13                  or of the mails to sell such security through the use or medium of any prospectus

14                  or otherwise;
15
            (b)     Unless a registration statement is in effect as to a security, carrying or causing to
16
                    be carried through the mails or in interstate commerce, by any means or
17
                    instruments of transportation, any such security for the purpose of sale or for
18
                    delivery after sale; or
19

20          (c)     Making use of any means or instruments of transportation or communication in

21                  interstate commerce or of the mails to offer to sell or offer to buy through the use
22                  or medium of any prospectus or otherwise any security, unless a registration
23
                    statement has been filed with the Commission as to such security, or while the
24
                    registration statement is the subject of a refusal order or stop order or (prior to the
25
                    effective date of the registration statement) any public proceeding or examination
26

27                  under Section 8 of the Securities Act [15 U.S.C. § 77h].

28                                                     2
 1

 2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 3   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 4   receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
 5   agents, servants, employees, and attorneys; and (b) other persons in active concert or
 6
     participation with Defendant or with anyone described in (a).
 7

 8                                                   B.

 9             Section 15(a)(1) of the Securities Exchange Act of 1934 (“Exchange Act”)

10
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is
11
     permanently restrained and enjoined from violating, directly or indirectly, Section 15(a)(1) of the
12

13   Exchange Act [15 U.S.C. § 78o(a)(1)] by making use of any means or instrumentality of

14   interstate commerce or of the mails and engaging in the business of effecting transactions in

15   securities for the accounts of others, or inducing or effecting the purchase and sale of securities,
16
     while not registered with the Commission in accordance with the provisions of Section 15(b) of
17
     the Exchange Act, or while not associated with a broker-dealer that was so registered.
18
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
19
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
20

21   receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

22   agents, servants, employees, and attorneys; and (b) other persons in active concert or
23   participation with Defendant or with anyone described in (a).
24
     //
25
     //
26
     //
27

28                                                    3
     //
 1

 2                                                  II.

 3
             DISGORGEMENT, PREJUDGMENT INTEREST AND CIVIL PENALTY
 4

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the Court shall

 6   determine whether it is appropriate to order disgorgement of ill-gotten gains and/or a civil
 7   penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3)
 8
     of the Exchange Act [15 U.S.C. § 78u(d)(3)] and, if so, the amount(s) of the disgorgement and/or
 9
     civil penalty. If disgorgement is ordered, Defendant shall pay prejudgment interest thereon,
10
     calculated from December 1, 2017, based on the rate of interest used by the Internal Revenue
11

12   Service for the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In

13   connection with the Commission’s motion for disgorgement and/or civil penalties, and at any

14   hearing held on such a motion: (a) Defendant will be precluded from arguing that it did not
15
     violate the federal securities laws as alleged in the Complaint; (b) Defendant may not challenge
16
     the validity of the Consent or this Judgment; (c) solely for the purposes of such motion, the
17
     allegations of the Complaint shall be accepted as and deemed true by the Court; and (d) the
18
     Court may determine the issues raised in the motion on the basis of affidavits, declarations,
19

20   excerpts of sworn deposition or investigative testimony, and documentary evidence, without

21   regard to the standards for summary judgment contained in Rule 56(c) of the Federal Rules of
22   Civil Procedure. In connection with the Commission’s motion for disgorgement and/or civil
23
     penalties, the parties may take discovery, including discovery from appropriate non-parties. The
24
     Commission shall bring its motion to determine the remaining claims for monetary relief against
25
     the Defendant within thirty (30) days of the Supreme Court’s decision in Liu v. SEC.
26

27   //

28                                                  4
     //
 1

 2                                                   III.
 3                                 INCORPORATION OF CONSENT
 4

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

 6   incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

 7   shall comply with all of the undertakings and agreements set forth therein.
 8                                                   IV.
 9
                                   RETENTION OF JURISDICTION
10

11
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall
12
     retain jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.
13
                                                      V.
14

15                                   RULE 54(b) CERTIFICATION

16          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

17   Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.
18

19
     Dated: February 18, 2020
20

21                                                 _____________/s/____________________
                                                   FERNANDO M. OLGUIN
22                                                 UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28                                                    5
